PER CURIAM.
Charles W. Ezell appeals the district court’s order granting summary judgment in favor of his former employer in this action under the Americans with Disabilities Act. We have reviewed the record and agree with the district court that Ezell failed to file a timely charge of discrimination with the Equal Employment Opportunity Commission and that the facts did not warrant application of the doctrine of equitable tolling or equitable estoppel. Accordingly, we affirm on the reasoning of the district court. See Ezell v. Dan River, Inc., No. CA-01-53-4 (W.D.Va. Apr. 3, *4212002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.